Exhibit 10.6

 

LOGO [g707725img001.jpg]

CHANGE IN TERMS AGREEMENT

 

Principal   Loan Date   Maturity   Loan No   Call / Coll   Account   Officer  
Initials

$2,010,105.00  

  03-19-2013   01-10-2015   11119391   4a   37027   ***    

References in the boxes above are for Lender’s use only and do not limit the
applicability of this document to any particular loan or item.

Any item above containing “***” has been omitted due to text length limitations.

 

Borrower:   

Foundation Surgery Affiliates, LLC

(TIN: 80-0322719)

   Lender:   

Legacy Bank

OKC May

   East El Paso Physicians’ Medical Center, LLC (TIN: 26-1281512)      

2801 W Memorial

Oklahoma City, OK 73134

  

14000 N PORTLAND AVE STE 205

OKLAHOMA CITY, OK 73134-4004

     

 

 

 

 

Principal Amount: $2,010,105.00   Date of Agreement: 03/18/2014

DESCRIPTION OF EXISTING INDEBTEDNESS. Lender Note #11119391, dated 03-19-2013,
with an original Principal amount of $2,010,027.00.

DESCRIPTION OF COLLATERAL. All Collateral granted and cross-pledged. In
Addition, Foundation Surgical Hospital Affiliates, LLC, is granting a Deed of
Trust to Lender, concurrently with the date of this Agreement.

DESCRIPTION OF CHANGE IN TERMS. Modifying payment terms and maturity date. We
are adding additional Collateral, with the execution of this Agreement.
Collecting a Change in Terms fee of $500.00. Financing a fee of $20.00 for
Certificate of Good Standing and a fee of $58.00 for filing of a Deed of Trust.
Applying a P&l payment which adjusts the Principal balance of this Note to
$2,009,245.32.

PROMISE TO PAY. Foundation Surgery Affiliates, LLC; and East El Paso Physicians’
Medical Center, LLC (“Borrower”) jointly and severally promise to pay to Legacy
Bank (“Lender”), or order, in lawful money of the United States of America, the
principal amount of Two Million Ten Thousand One Hundred Five & 00/100 Dollars
($2,010,105.00) or so much as may be outstanding, together with interest on the
unpaid outstanding principal balance of each advance. Interest shall be
calculated from the date of each advance until repayment of each advance.

PAYMENT. Borrower will pay this loan in full immediately upon Lender’s demand.
If no demand is made, Borrower will pay this loan in one payment of all
outstanding principal plus all accrued unpaid interest on January 10, 2015. In
addition, Borrower will pay regular monthly payments of all accrued unpaid
interest due as of each payment date, beginning April 18, 2014, with all
subsequent interest payments to be due on the same day of each month after that.
Unless otherwise agreed or required by applicable law, payments will be applied
first to any unpaid collection costs; then to any late charges; then to any
accrued unpaid interest; and then to principal. Borrower will pay Lender at
Lender’s address shown above or at such other place as Lender may designate in
writing.

VARIABLE INTEREST RATE. The interest rate on this loan is subject to change from
time to time based on changes in an independent index which is the minimum prime
lending rate for large U.S. Money Center Commercial banks as published in the
Money Rate Section of the Wall Street Journal (the “Index”). The Index is not
necessarily the lowest rate charged by Lender on its loans. If the Index becomes
unavailable during the term of this loan, Lender may designate a substitute
index after notifying Borrower. Lender will tell Borrower the current Index rate
upon Borrower’s request. The interest rate change will not occur more often than
each day. Borrower understands that Lender may make loans based on other rates
as well. The Index currently is 3.250% per annum. Interest on the unpaid
principal balance of this loan will be calculated as described in the “INTEREST
CALCULATION METHOD” paragraph using a rate of 3.750 percentage points over the
Index, rounded up to the nearest 0.001 percent, adjusted if necessary for any
minimum and maximum rate limitations described below, resulting in an initial
rate of 7.000% per annum based on a year of 360 days. NOTICE: Under no
circumstances will the interest rate on this loan be less than 7.000% per annum
or more than the maximum rate allowed by applicable law.

INTEREST CALCULATION METHOD. Interest on this loan is computed on a 365/360
basis; that is, by applying the ratio of the interest rate over a year of 360
days, multiplied by the outstanding principal balance, multiplied by the actual
number of days the principal balance is outstanding. All interest payable under
this loan is computed using this method.

PREPAYMENT. Borrower agrees that all loan fees and other prepaid finance charges
are earned fully as of the date of the loan and will not be subject to refund
upon early payment (whether voluntary or as a result of default), except as
otherwise required by law. Except for the foregoing, Borrower may pay without
penalty all or a portion of the amount owed earlier than it is due. Early
payments will not, unless agreed to by Lender in writing, relieve Borrower of
Borrower’s obligation to continue to make payments of accrued unpaid interest.
Rather, early payments will reduce the principal balance due. Borrower agrees
not to send Lender payments marked “paid in full”, “without recourse”, or
similar language. If Borrower sends such a payment, Lender may accept it without
losing any of Lender’s rights under this Agreement, and Borrower will remain
obligated to pay any further amount owed to Lender. All written communications
concerning disputed amounts, including any check or other payment instrument
that indicates that the payment constitutes “payment in full” of the amount owed
or that is tendered with other conditions or limitations or as full satisfaction
of a disputed amount must be mailed or delivered to: Legacy Bank, OKC May, 2801
W Memorial, Oklahoma City, OK 73134.

LATE CHARGE. If a payment is 11 days or more late, Borrower will be charged
5.000% of the unpaid portion of the regularly scheduled payment or $23.50,
whichever is greater.

INTEREST AFTER DEFAULT. Upon default, including failure to pay upon final
maturity, the interest rate on this loan shall be increased by adding an
additional 5.000 percentage point margin (“Default Rate Margin”). The Default
Rate Margin shall also apply to each succeeding interest rate change that would
have applied had there been no default. However, in no event will the interest
rate exceed the maximum interest rate limitations under applicable law.

DEFAULT. Each of the following shall constitute an Event of Default under this
Agreement:

Payment Default. Borrower fails to make any payment when due under the
Indebtedness.

Other Defaults. Borrower fails to comply with or to perform any other term,
obligation, covenant or condition contained in this Agreement or in any of the
Related Documents or to comply with or to perform any term, obligation, covenant
or condition contained in any other agreement between Lender and Borrower.

Default in Favor of Third Parties. Any guarantor or Borrower defaults under any
loan, extension of credit, security agreement, purchase or sales agreement, or
any other agreement, in favor of any other creditor or person that may
materially affect any of any guarantor’s or Borrower’s property or ability to
perform their respective obligations under this Agreement or any of the Related
Documents.

False Statements. Any warranty, representation or statement made or furnished to
Lender by Borrower or on Borrower’s behalf under this Agreement or the Related
Documents is false or misleading in any material respect, either now or at the
time made or furnished or becomes false or misleading at any time thereafter.

Death or Insolvency. The dissolution of Borrower (regardless of whether election
to continue is made), any member withdraws from Borrower, or any other
termination of Borrower’s existence as a going business or the death of any
member, the insolvency of Borrower, the appointment of a receiver for any part
of Borrower’s property, any assignment for the benefit of creditors, any type of
creditor workout, or the commencement of any proceeding under any bankruptcy or
insolvency laws by or against Borrower.

Creditor or Forfeiture Proceedings. Commencement of foreclosure or forfeiture
proceedings, whether by judicial proceeding, self-help, repossession or any
other method, by any creditor of Borrower or by any governmental agency against
any collateral securing the Indebtedness. This includes a garnishment of any of
Borrower’s accounts, including deposit accounts, with Lender. However, this
Event of Default shall not apply if there is a good faith dispute by Borrower as
to the validity or reasonableness of the claim which is the basis of the
creditor or forfeiture proceeding and if Borrower gives Lender written notice of
the creditor or forfeiture proceeding and deposits with Lender monies or a
surety bond for the creditor or forfeiture proceeding, in an amount determined
by Lender, in its sole discretion, as being an adequate reserve or bond for the
dispute.

Events Affecting Guarantor. Any of the preceding events occurs with respect to
any Guarantor of any of the Indebtedness or any Guarantor dies or becomes
incompetent, or revokes or disputes the validity of, or liability under, any
Guaranty of the Indebtedness evidenced by this Note.

Adverse Change. A material adverse change occurs in Borrower’s financial
condition, or Lender believes the prospect of payment or performance of the
Indebtedness is impaired.



--------------------------------------------------------------------------------

Loan No: 11119391

 

  

CHANGE IN TERMS AGREEMENT

(Continued)

 

  

Page 2

 

 

 

Insecurity. Lender in good faith believes itself insecure.

Cure Provisions. If any default, other than a default in payment is curable and
if Borrower has not been given a notice of a breach of the same provision of
this Agreement within the preceding twelve (12) months, it may be cured if
Borrower, after Lender sends written notice to Borrower demanding cure of such
default: (1) cures the default within ten (10) days; or (2) if the cure requires
more than ten (10) days, immediately initiates steps which Lender deems in
Lender’s sole discretion to be sufficient to cure the default and thereafter
continues and completes all reasonable and necessary steps sufficient to produce
compliance as soon as reasonably practical.

LENDER’S RIGHTS. Upon default, Lender may declare the entire unpaid principal
balance under this Agreement and all accrued unpaid interest immediately due,
and then Borrower will pay that amount.

ATTORNEYS’ FEES; EXPENSES. Lender may hire or pay someone else to help collect
this Agreement if Borrower does not pay. Borrower will pay Lender that amount.
This includes, subject to any limits under applicable law, Lender’s attorneys’
fees and Lender’s legal expenses, whether or not there is a lawsuit, including
without limitation all attorneys’ fees and legal expenses for bankruptcy
proceedings (including efforts to modify or vacate any automatic stay or
injunction), and appeals. If not prohibited by applicable law, Borrower also
will pay any court costs, in addition to all other sums provided by law.

GOVERNING LAW. This Agreement will be governed by federal law applicable to
Lender and, to the extent not preempted by federal law, the laws of the State of
Oklahoma without regard to its conflicts of law provisions. This Agreement has
been accepted by Lender in the State of Oklahoma.

DISHONORED ITEM FEE. Borrower will pay a fee to Lender of $20.00 if Borrower
makes a payment on Borrower’s loan and the check or other payment order
including any preauthorized charge with which Borrower pays is later dishonored.

RIGHT OF SETOFF. To the extent permitted by applicable law, Lender reserves a
right of setoff in all Borrower’s accounts with Lender (whether checking,
savings, or some other account). This includes all accounts Borrower holds
jointly with someone else and all accounts Borrower may open in the future.
However, this does not include any IRA or Keogh accounts, or any trust accounts
for which setoff would be prohibited by law. Borrower authorizes Lender, to the
extent permitted by applicable law, to charge or setoff all sums owing on the
indebtedness against any and all such accounts, and, at Lender’s option, to
administratively freeze all such accounts to allow Lender to protect Lender’s
charge and setoff rights provided in this paragraph.

COLLATERAL. Borrower acknowledges this Agreement is secured by the following
Collateral:

(A) a Deed of Trust, dated 3/18/2014, to a trustee in favor of Lender on real
property located in Texas.

(B) inventory, chattel paper, accounts, equipment and general intagibles
described in security agreements, dated 03-19-2013.

LINE OF CREDIT. This Agreement evidences a revolving line of credit. Advances
under this Agreement may be requested orally by Borrower or as provided in this
paragraph. All oral requests shall be confirmed in writing on the day of the
request. All communications, instructions, or directions by telephone or
otherwise to Lender are to be directed to Lender’s office shown above. The
following person or persons are authorized to request advances and authorize
payments under the line of credit until Lender receives from Borrower, at
Lender’s address shown above, written notice of revocation of such authority:
Stanton M Nelson, Agent of Foundation Healthcare, Inc., Manager of Foundation
Surgery Affiliates, LLC; and Stanton M Nelson, Agent of Foundation Healthcare,
Inc., Manager of Foundation Surgical Hospital Affiliates, LLC, Manager of
Foundation Surgical Hospital Holdings, LLC, Manager of East El Paso Physicians’
Medical Center, LLC. Borrower agrees to be liable for all sums either:
(A) advanced in accordance with the instructions of an authorized person or
(B) credited to any of Borrower’s accounts with Lender. The unpaid principal
balance owing on this Agreement at any time may be evidenced by endorsements on
this Agreement or by Lender’s internal records, including daily computer
print-outs. Lender will have no obligation to advance funds under this Agreement
if: (A) Borrower or any guarantor is in default under the terms of this
Agreement or any agreement that Borrower or any guarantor has with Lender,
including any agreement made in connection with the signing of this Agreement;
(B) Borrower or any guarantor ceases doing business or is insolvent; (C) any
guarantor seeks, claims or otherwise attempts to limit, modify or revoke such
guarantor’s guarantee of this Agreement or any other loan with Lender;
(D) Borrower has applied funds provided pursuant to this Agreement for purposes
other than those authorized by Lender; or (E) Lender in good faith believes
itself insecure.

CONTINUING VALIDITY. Except as expressly changed by this Agreement, the terms of
the original obligation or obligations, including all agreements evidenced or
securing the obligation(s), remain unchanged and in full force and effect.
Consent by Lender to this Agreement does not waive Lender’s right to strict
performance of the obligation(s) as changed, nor obligate Lender to make any
future change in terms. Nothing in this Agreement will constitute a satisfaction
of the obligation(s). It is the intention of Lender to retain as liable parties
all makers and endorsers of the original obligation(s), including accommodation
parties, unless a party is expressly released by Lender in writing. Any maker or
endorser, including accommodation makers, will not be released by virtue of this
Agreement. If any person who signed the original obligation does not sign this
Agreement below, then all persons signing below acknowledge that this Agreement
is given conditionally, based on the representation to Lender that the
non-signing party consents to the changes and provisions of this Agreement or
otherwise will not be released by it. This waiver applies not only to any
initial extension, modification or release, but also to all such subsequent
actions.

DOCUMENTATION/INFORMATION FEE. Lender may require additional documentation or
information related to this Indebtedness from the Borrower for loan security or
file documentation as deemed appropriate and al the sole discretion of Lender or
in accordance with covenants described in the Loan Agreement. In the event
Borrower fails to provide requested documentation or information within 60 days
from written request by Lender, a fee may be assessed for each incidence in an
amount which is the greater of $100.00 or .03% (.0003) of the outstanding
principal balance of the Indebtedness for each incidence. Said fee, if not paid
when incurred, will be added to the principal of this Indebtedness.

ADDITIONAL FEES. Borrower(s) agrees to pay any and all fees or costs associated
with this indebtedness as deemed necessary by Lender, for file documentation or
security perfection. These additional fees or costs, may include, but not be
limited to, attorney fees, appraisal fees, title fees, filing and recording
fees, or abstracting fees. Said fees, if required for Borrower(s) specific loan,
if not paid when incurred, will be added to the principal of this indebtedness..

ADVANCES. Notwithstanding any other provision of this Agreement, Borrower
acknowledges and agrees that all Advances shall be used for the stated purpose
as specified in each application for Advance. Borrower further acknowledges and
agrees that Advances shall not be made by Lender to any deposit account owned by
Borrower, or, when applicable, a related entity of Borrower, which is held at a
financial institution other than that of Lender’s.

TIMELY ADVANCES. After appropriate written request from Borrower for an advance
of funds on this indebtedness, Lender shall have a reasonable time to consider
approval and process of the advance request. While Lender will use reasonable
effort to fund the advance as soon as feasible, Borrower understands and agrees
that a reasonable time may be up to 72 hours from the time of delivery of the
request, not including non-business days, such as weekends or holidays. If
delays are expected beyond 72 hours, Lender will notify Borrower of the delay
and expected funding date and time.

CROSS PLEDGED AND CROSS COLLATERALIZED. This Note is Cross Pledged and Cross
Collateralized with all other Notes and Collateral between Borrower, Guarantors,
Grantors, and Lender.

SUCCESSORS AND ASSIGNS. Subject to any limitations stated in this Agreement on
transfer of Borrower’s interest, this Agreement shall be binding upon and inure
to the benefit of the parties, their successors and assigns. If ownership of the
Collateral becomes vested in a person other than Borrower, Lender, without
notice to Borrower, may deal with Borrower’s successors with reference to this
Agreement and the Indebtedness by way of forbearance or extension without
releasing Borrower from the obligations of this Agreement or liability under the
Indebtedness.

NOTIFY US OF INACCURATE INFORMATION WE REPORT TO CONSUMER REPORTING AGENCIES.
Please notify us if we report any inaccurate information about your account(s)
to a consumer reporting agency. Your written notice describing the specific
inaccuracy(ies) should be sent to us at the following address: Legacy Bank, OKC
May, 2801 W Memorial, Oklahoma City, OK 73134.

MISCELLANEOUS PROVISIONS. This Agreement is payable on demand. The inclusion of
specific default provisions or rights of Lender shall not preclude Lender’s
right to declare payment of this Agreement on its demand. If any part of this
Agreement cannot be enforced, this fact will not affect the rest of the
Agreement. Lender may delay or forgo enforcing any of its rights or remedies
under this Agreement without losing them. Each Borrower understands and agrees
that, with or without notice to Borrower, Lender may with respect to any other
Borrower (a) make one or more additional secured or unsecured loans or otherwise
extend additional credit; (b) alter, compromise, renew, extend, accelerate, or
otherwise change one or more times the time for payment or other terms of any
indebtedness, including increases and decreases of the rate of interest on the
indebtedness; (c) exchange, enforce, waive, subordinate, fail or decide not to
perfect, and release any security, with or without the substitution of new
collateral; (d) apply such security and direct the order or manner of sale
thereof, including without limitation, any non-judicial sale permitted by the
terms of the controlling security agreements, as Lender in its discretion may
determine; (e) release, substitute, agree not to sue, or deal with any one or
more of Borrower’s sureties, endorsers, or other guarantors on any terms or in
any manner Lender may choose; and (f) determine how, when and what application
of payments and credits shall be made on any other indebtedness owing by such
other Borrower. Borrower and any other person who signs, guarantees or endorses
this Agreement, to the extent allowed by law, waive presentment, demand for
payment, and notice of dishonor. Upon any change in the terms of this Agreement,
and unless otherwise expressly stated in writing, no party who signs this
Agreement, whether as maker, guarantor, accommodation maker or endorser, shall
be released from



--------------------------------------------------------------------------------

Loan No: 11119391

 

  

CHANGE IN TERMS AGREEMENT

(Continued)

 

  

Page 3

 

 

 

liability. All such parties agree that Lender may renew or extend (repeatedly
and for any length of time) this loan or release any party or guarantor or
collateral; or impair, fail to realize upon or perfect Lender’s security
interest in the collateral; and take any other action deemed necessary by Lender
without the consent of or notice to anyone. All such parties also agree that
Lender may modify this loan without the consent of or notice to anyone other
than the party with whom the modification is made. The obligations under this
Agreement are joint and several.

PRIOR TO SIGNING THIS AGREEMENT, EACH BORROWER READ AND UNDERSTOOD ALL THE
PROVISIONS OF THIS AGREEMENT, INCLUDING THE VARIABLE INTEREST RATE PROVISIONS.
EACH BORROWER AGREES TO THE TERMS OF THE AGREEMENT.

BORROWER:

FOUNDATION SURGERY AFFILIATES, LLC

FOUNDATION HEALTHCARE, INC., Manager of Foundation Surgery Affiliates, LLC

 

By:  

/s/ Stanton M Nelson

  Stanton M Nelson, Chief Executive Officer of Foundation Healthcare, Inc.

EAST EL PASO PHYSICIANS’ MEDICAL CENTER, LLC

FOUNDATION SURGICAL HOSPITAL HOLDINGS, LLC, Manager of East El Paso Physicians’
Medical Center, LLC

FOUNDATION SURGICAL HOSPITAL AFFILIATES, LLC, Manager of Foundation Surgical
Hospital Holdings, LLC

FOUNDATION HEALTHCARE, INC., Manager of Foundation Surgical Hospital Affiliates,
LLC

 

By:  

/s/ Stanton M Nelson

  Stanton M Nelson, Chief Executive Officer of Foundation Healthcare, Inc.

LENDER:

LEGACY BANK

 

X      

/s/ Richard Horton

  Authorized Signer

 

 

 

 

LOGO [g707725ex6.jpg]